Title: To James Madison from George W. Erving, 12 September 1804
From: Erving, George W.
To: Madison, James


Private No 23
Dear Sir,
London Septr 12th 1804
I have but this moment received the duplicate of your (private) letter July 22d, communicating the views of the President with respect to the Agency of our affairs at Tunis; & that he has been pleased to consider me as a fit person to be employed in that situation. I beg you to be assured that I feel extremely sensible to the honor which I derive from the good opinion of the President; & that I shall always cheerfully engage in any public service under his auspices, unless restrained by such motives as when Explained are likely to meet with his approbation: The objections which are usually made to the station referred to, & which have prevented your being able to find a suitable person to place in it, tho perhaps they may be generally thought to apply with as much force to my situation & circumstances as to those of most men, are not such as I woud urge on this occasion: I am persuaded too that very important services may be rendered to our country in that region, & having no views not connected with the most sincere & ardent desire of contributing as far as belongs to me to the success of the present system of our government & the honor of its administration, I shoud not object to the making sacrifices merely personal; but on this occasion I am compelled to give place to private considerations which I am confident the sensibility of your mind will fully appreciate & approve; My father who has no other child, & I may almost say no other relation than myself, since he is detached from all others; & whose studious & retired habits, as well as the unpopularity of his opinions, have to a considerable degree insulated him in this community, is now far advanced in life, & his increasing infirmities render my society very essential to his comfortable existence; they make it at least necessary for me to be where I can preserve a constant & regular intercourse with him or come to him on any Emergency, for he is possessed of a constant dread of dying surrounded only by strangers, & lest his papers & other personalties shoud fall into such hands: As he has no tye of friends or otherwise which attaches him to this country, he has concluded when I return to America to return also, & there is no situation in which I coud be placed in this part of the world except on the coast of Africa, where he woud not be disposed to take up his residence; But I coud not reconcile him to, nor indeed woud my own sentiments of duty & affection for him allow of a seperation such as woud necessarily be created by my acceptance of the station which you have had the goodness to propose for me. I beg that you will be pleased to make acceptable to the President my acknowledgements for the consideration with which he has honord me, & to Receive assurances of the perfect respect & esteem with which I am always Dear Sir Your very obliged & obt st
George W Erving
